Citation Nr: 1723864	
Decision Date: 06/23/17    Archive Date: 06/29/17

DOCKET NO.  11-18 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

1.  Entitlement to service connection for a right ankle disorder. 

2.  Entitlement to service connection for a left ankle disorder.

3.  Entitlement to service connection for a bilateral knee disability.
 
4.  Entitlement to service connection for a bilateral shoulder condition.

5.  Entitlement to service connection for a bilateral wrist disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States




ATTORNEY FOR THE BOARD

M. Franklin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to January 1968.  He was awarded the Purple Heart, the Combat Infantry Badge, and the Parachuttist Badge among other decorations during his honorable service.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In November 2015, the Board remanded the issues on appeal for additional development.  Further development in substantial compliance with the Board's remand instructions has been completed.  The case has now been returned for appellate review.

The board has recharacterized the issue of service connection for rheumatoid arthritis to reflect a claim for service connection for the individually effected joints and expanded the scope of the claim to include osteoarthritis as well.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009) (when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled); see also Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).


FINDINGS OF FACTS

1.  The Veteran's is diagnosed with arthritis to include rheumatoid arthritis, and osteoarthritis of the knees, shoulders, wrist, and ankles, but the consensus of the medical evidence of record is that it is less likely than not that the Veteran's rheumatoid arthritis either began during or was otherwise caused by his military service.

2.  The Veteran's osteoarthritis of the right ankle is related to a period of service.

3.  The evidence of record is against a finding that it is at least as likely as not (50 percent or greater) that any left ankle, bilateral knee, bilateral shoulder, or bilateral wrist disability either began during, or within a year of service separation, or was otherwise caused by the Veteran's honorable military service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for osteoarthritis of the right ankle have been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.309 (2017).

2.  The criteria for service connection for all other right ankle conditions including rheumatoid arthritis have not been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.309 (2017).

3.  The criteria for service connection a left ankle disability have not been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.309 (2017).  

4.  The criteria for service connection for a bilateral knee disability have not been met. 38 U.S.C.A. §§ 1101, 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2017).

5.  The criteria for service connection for a bilateral shoulder disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107(b) (West 2002); 38 U.S.C.A. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).

6.  The criteria for service connection for a bilateral wrist disability have not been met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and, therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, private records, and VA treatment records, have been obtained.  The Veteran was notified of his right to a hearing, but the Veteran declined.

The Veteran was also provided with several VA examinations in connection with the claims for disabilities of arthritis of multiple joints including bilateral knees, ankles, shoulders and wrist (the reports of which have been associated with the claims file), which the Board finds to be adequate.  These examinations and opinions provide sufficient evidence, in conjunction with other evidence of record, for the Board to make an informed decision regarding service connection for including bilateral knees, ankles, shoulders and wrist.  Moreover, neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011).

The Board notes that this matter was previously remanded in order to obtain a medical opinion regarding presumptive service connection for all diagnosed arthritis disabilities and direct service connection for bilateral shoulder osteoarthritis.  An opinion was provided in substantial compliance with the Board's  previous remand instructions.

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  There is no prejudice to the Veteran in adjudicating this appeal, because VA's duties to notify and assist have been met.

Service Connection

The Veteran is seeking service connection for disabilities of the knees, ankles, shoulders, hands and wrists which he believes are the result of parachute jumps during his military service.  In his October 2015 Informal Hearing Presentation (IHP), the Veteran contended that his multiple airborne operations and other trauma sustained in service, caused osteoarthritis in multiple joints that should be service connected.  He acknowledged that he had been diagnosed with rheumatoid arthritis, which he accepted was not related to his military service, but he felt that his osteoarthritis pre-existed his rheumatoid arthritis and therefore should be service connected.

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.  Certain chronic diseases, including arthritis may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of separation from service; or if there is continuity of symptomology since separation from service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.
Here, it is undisputed that the Veteran currently experiences rheumatoid arthritis in a number of joints, including those on appeal.  However, as noted, the evidenence clearly dates the onset of rheumatoid arthritis to many years after the Veteran's military service.  For example, private treatment records from 2009 revealed that the Veteran was positive for CCP ESR, rheumatoid factor and CRP.  

However, the evidence does not suggest that the Veteran's rheumatoid arthritis is the result of his military service.  For example, a VA examiner in March 2010 diagnosed the Veteran with rheumatoid arthritis involving multiple joints including shoulders, wrists knees and ankles, but explained that rheumatoid arthritis is a systemic disease and a natural occurring disease process, and opined that it was therefore not likely related to his service-connected parachute jumps.

In June 2010, Dr. Evans also acknowledged that the Veteran's rheumatoid arthritis was not the result of his military service.

Likewise, in a December 2015 addendum opinion, a VA examiner explained that rheumatoid factor positive, anti-CCP positive RA is an autoimmune disorder with strong genetic risk factors, were genetic risk factors that were acquired at conception and as such found there was no known connection between the Veteran's military service and the development of RF+ anti-CCP+ rheumatoid arthritis.

The issue in this case becomes whether the Veteran had or has any conditions impacting his joints that are the result of his military service which included numerous parachutte jumps, and many air assaults by helicopter.  The Veteran's reports of his in-service activities are not disputed as they are consistent with the circumstances of his service, and are supported by the decorations and medals he received.  Moreover, it is accepted that such rigorous physical activities would involve traumatic impacts to the body.  However, for service connection to be granted, it must be shown that such in-service trauma caused a chronic disability such as arthritis.

Here, the Veteran's service records are silent for complaints of or treatment for disorders of the hands, feet, knees, wrists, left ankle, or shoulders during active military service.  The Veteran's November 1967 separation examination, found no clinical abnormalities with regard to these disabilities.  In a survey of medical history provided contemporaneously with his separation examination, the Veteran specifically denied having or ever had, knee, feet, shoulders, hands, wrist or ankle conditions.

Following service, the Veteran's claims file is void of any treatment for any joint problems for many years, until August 2009 when private treatment records describes symptoms and signs of rheumatoid arthritis in the Veteran's hands, wrists, knees, shoulders, ankles and feet, that include pain and swelling of the joints.  Subsequent radiographs also showed bilateral knee and shoulder osteoarthritis that is consistent with osteoarthritis due to aging (the Veteran was 62 years old in August 2009).

From August 2009 to present, the Veteran's private treatment records reveal that the Veteran was treated for the autoimmune disease rheumatoid arthritis of the wrist, feet, hands,  knees, shoulders and, ankles.  A private treatment laboratory workup found the Veteran to have a positive Cyclic Citrullinated Peptide (CCP), Erythrocyte Sedimentation Rate (ESR), rheumatoid factor and C - reactive protein (CRP).


In June 2010, Dr. Evans wrote that he had been treating the Veteran for several years and opined that the Veteran had post-traumatic arthritis that had been caused by injuries received while serving in Vietnam, along with more recent rheumatoid arthritis which is not service related, noting that the Veteran had made a total of 143 jumps in full combat gear and received an air combat medal for his participation in 25 helicopter assaults.  However, Dr. Evans did not point to any specific evidence to support his conclusion.

Of note a 2009 VA treatment record noted that the Veteran was a heavy equipment supervisor, who would on occasion need to cover for his staff, requiring him to operate heavy equipment from 6am to 12pm.  This suggests the possiblity that the experienced some post-service trauma to his joints as well.


In December 2015, a VA examiner reviewed all prior VA examinations, objective medical testing from the Veteran's private treatment records and a positive serum rheumatoid factor and anti-CCP result.  He acknowledged that the Veteran experienced pain in his joints (with or without movement) contributable to his arthritis condition, and also noted that the Veteran did not have symptoms of rheumatoid arthritis prior to 2007.  The examiner also reported that the Veteran did not have any pertinent physical findings, complications, conditions, signs or symptoms related to his arthritis conditions.  



Furthermore, the weight of evidence does not demonstrate manifestation of the Veteran's arthritis condition within a year of separation or a continuity of symptomology since separation.  The Veteran separated from service in January 1968.  His medical records are silent as to complaints, symptoms or treatment of his arthritis conditions prior to 2009 (intermittently, back to 2007).



Right Ankle 

A VA examiner diagnosed the Veteran with post-traumatic arthritis of the right ankle in October 2015, satisfying the first prong of the service connection claim.  Additionally, the service treatment records confirm a 1967 in-service right lower leg injury that occurred when the Veteran jumped out of plane for a parachute mission. (PSW would?)  The Veteran's statements and evidence of record satisfy the second prong of the service connection claim.  The case turns on whether the in-service right lower leg injury caused the current arthritis.

The evidence regarding the third prong of the service connection claim - medical nexus - consists of a private opinion in June 2015; and supplemental VA opinions in December 2015 and August 2015.  A June 2010 private treatment record opined that the Veteran suffers from post-traumatic arthritis, (caused by injuries received while serving in Vietnam) and rheumatoid arthritis, which is not service related.

Additionally, an August 2015 VA examiner opined that the radiographic finding of osteoarthritis of the right tibiolar joint with nearby evidence of a distal right fibular fracture is consistent with post traumatic arthritis.  The examiner also noted that there is no evidence of record indicating that a diagnosis of post-traumatic osteoarthritis applies to any other joint.

In contrast, the December 2015 examiner opined that any assertion that the mild degenerative change is related to this veteran's military service should be considered less likely than not.  The examiner also noted that there are no radiographic reports from 1967 to 2007 that could be used to date the fibular fracture, and the date of the fracture cannot be dated without resorting to speculation.

The Board finds that the Veteran's private treatment letter providing a positive nexus between the Veteran's right ankle post-traumatic osteoarthrosis and in-service occurrence has great weight.  Therefore, the weight of the evidence is sufficient to find that it is at least as likely as not that the Veteran is entitled to service connection for a right ankle post traumatic arthritis condition. 38 C.F.R. § 3.303.  

The weight of the evidence is not sufficient to find that it is at least as likely as not that the Veteran is entitled to service connection for any other right ankle arthritis condition including rheumatoid arthritis (further discussed under the rheumatoid arthritis section).


Osteoarthritis of the Knees 

At issue is service connection of the Veteran's bilateral knee condition.  The treatment records and the December 2015 VA radiographic findings confirm the Veteran's current diagnosis of osteoarthritis of the knee, but the weight of the evidence does not establish an in-service incurrence or medical nexus.

The Veteran's service records are silent for complaints or treatment for the disorders of the knees.  In private treatment records the Veteran reported pains and swelling of the joints in his knees.  

The Veteran underwent a VA examination December 2015.  The examiner reported that the Veteran did not have any scars, deformities or limitation of joint movement attributable to an arthritis condition.  The examiner indicated that the Veteran did not utilize any assistive devices.  The examiner reviewed the record and prior VA opinions.  The examiner opined that the degenerative changes described (bilateral knee osteoarthritis medial compartment narrowing of both knees with osteophyte formation) in private treatment records and subsequent radiographs are consistent with age-related osteoarthritis and not rheumatoid arthritis.  The examiner opined that it was less likely than not that the degenerative change in the Veteran's knees was related to service, because the osteoarthritis described is consistent with being a 62 year old male and the natural ageing process.

The Veteran has been diagnosed with osteoarthritis of the knees by a VA examiner.  Additionally, the Veteran has indicated in written statements that his combined 143 jumps from planes incurred in-service resulted in his current bilateral knee condition. The Board finds these statements to be credible.  Nevertheless, the Veteran is not entitled to a service connection for his, osteoarthritis of the knees because the weight of the medical evidence is against a finding that the Veteran's in-service parachute jumps caused his bilateral knee condition.

The weight of evidence does not demonstrate manifestation of the Veteran's bilateral knee condition within a year of separation or a continuity of symptomology since separation.  The Veteran separated from service in January 1968.  The evidence of record is silent as to complaints, symptoms or treatment of his bilateral knee condition, and the evidence of record indicated that the earliest osteoarthritis of the knees symptoms presented by the Veteran occurred in 2009 (intermittently back to 2007).


Osteoarthritis of the shoulders

At issue is service connection of the Veteran's bilateral shoulders condition.  The treatment records and the December 2015 VA radiographic findings confirm the Veteran's current diagnosis of osteoarthritis of the shoulders, but the weight of the evidence does not establish an in-service incurrence or medical nexus.

The Veteran's service records are silent for complaints or treatment for the disorders of the shoulders.  In 2009 treatment records the Veteran reported pains in his joints.  The Veteran underwent a VA examination in December 2015.  The examiner reviewed the record, including private treatment records and prior VA examinations, and opined that the degenerative changes described (joint space narrowing at the acromioclavicular joints near the shoulders with intact glen humeral articular cartilage) in private treatment and subsequent VA radiographs are consistent with age-related osteoarthritis. (The Veteran was 62 years old in August 2009).  The examiner opined that that it was less likely than not that the degenerative changes in the Veteran's shoulders was related to service, including parachute jumps.  Thus, the Veteran's bilateral shoulder disorder is consistent with being a 62 year old male and age-related osteoarthritis.
The Veteran has been diagnosed with osteoarthritis of the shoulders by a VA examiner.  As previously noted, the Veteran has indicated in written statements that his combined 143 jumps from planes that incurred in-service resulted in his current bilateral knee condition. The Board finds this diagnosis and the Veteran's statements to be credible.  Nevertheless, the Veteran is not entitled to a service connection for his, bilateral shoulder disorder because the weight of the medical evidence is against a finding that the Veteran's in-service parachute jumps caused his shoulder condition.

Furthermore, the weight of evidence does not demonstrate manifestation of his shoulder disorder within a year of separation or a continuity of symptomology since separation.  The Veteran separated from service in January 1969.  The service treatment record, private and VA record is silent until 2009.  The evidence of record indicated that the earliest shoulder disorder symptoms and treatment occurred in 2009.
Conclusion

The Board acknowledges the Veteran's assertion that his conditions are related to military service and he is competent and credible to report his observable symptoms. Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Although in some cases a layperson is competent to offer an opinion addressing the etiology of a disorder, the Board finds, in this case, the determination of the origin of the current osteoarthritis and arthritis disorder is a medical question not subject to lay expertise.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The disability in question here involves a pathological process that is not readily observable to a layperson. Indeed, with the gap in time between symptoms and the other factors for consideration, such as aging, the Board finds the Veteran's statements are not competent regarding the etiology of his arthritis disorder.

The Board finds the December 2015 medical opinion to be competent, persuasive and carry significant weight as the examiner was familiar with the pertinent facts and provide a comprehensive, understandable rationale.  The evidence of record
Indicates that the Veteran's arthritis conditions as it relates to his military service should be considered less likely than not due to the long interval between military service and onset of symptoms.  Therefore, the Board finds that the evidence of record is against a nexus between the Veteran's arthritis conditions of his hands, wrists, shoulders, knees, left ankle and feet and military service, thus a direct service connection claim is not warranted. 38 C.F.R. § 3.304.

Furthermore, the Board recognizes that arthritis is a chronic disease under 38 C.F.R. § 3.309(a) and, as such, presumptive service connection may be warranted.  The evidence of record does not show that the Veteran's multiple joint arthritis disabilities manifested to a compensable degree within one year after his discharge from service.  As such, service connection is not warranted on the finding of a chronic disease.  Additionally, presumptive service connection is not warranted on the basis of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331, 1336-37 (Fed. Cir. 2013).  The weight of the evidence of record does not reflect multiple joint arthritis symptoms after service until approximately 2009. There is no evidence in the available records that symptoms of rheumatoid arthritis were present prior to 2007.  The gap between January 1969 (one year after separation from the service) and the earliest possible symptoms in 2007 are 38 years.  In light of this, service connection based on continuity of symptomatology is not warranted.

In sum, the evidence of record does not support a nexus between the Veteran's current rheumatoid arthritis and osteoarthritis conditions and his active service.  The evidence is against a finding for service connection for these disabilities.  As such, the benefit-of-the-doubt doctrine is not applicable and the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for a right ankle condition other than osteoarthritis of the right ankle condition is granted.

Service connection for a right ankle condition other than rheumatoid arthritis and osteoarthritis of the right ankle is denied

Service connection for a left ankle condition for rheumatoid arthritis and osteoarthritis is denied

Service connection for bilateral knee condition to include rheumatoid arthritis and osteoarthritis of the is denied.

Service connection for a bilateral hand condition to include rheumatoid arthritis and osteoarthritis of the is denied.

Service connection for a bilateral shoulder condition to include rheumatoid arthritis and osteoarthritis is denied.

Service connection for a bilateral foot condition to include rheumatoid arthritis and osteoarthritis is denied.

Service connection for a bilateral wrist condition for rheumatoid arthritis and osteoarthritis is denied.




____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


